Mr. President, I have the great honor of congratulating you, on behalf of the Finnish Government, on your election to the office of President. We know you as a highly respected representative from the continent of Africa. Algeria has, over the years, assumed an active role among the developing countries and within the group of non-aligned States. It was at the initiative of President Houari Boumediene that the General Assembly was convened last spring in its historic sixth special session, a session devoted, for the first time, exclusively to development and economic problems. It is therefore most fitting that the Assembly, has elected you to preside over this regular session.
160.	I have referred to the special session on raw materials and development. That event was indeed a milestone. It was above all a manifestation of the interdependence among all nations and the necessity for co-operation. This was plainly recognized in the Declaration proclaiming the determination of the Members of the United Nations to work jointly for the establishment of a new international economic order. The Finnish Government has stated its adherence to that Declaration. It also strongly supports the Prpgram of Action, which contains a long- term framework for the achievement of a new economic order. We furthermore consider it imperative to assure that sufficient resources, both material and human, are made available to the Secretary- General to meet the new demands now being made on the United Nations itself.
161.	The most important result of the special session was that it forced Into the open a. thorough re- evaluation of the whole foundation of international economic relations and the staggering problems that face mankind today. It is now generally recognized that only through intensified co-operation and by taking into account the interests of all nations can we save the World from political and economic disruption. The United Nations must now respond swiftly, effectively and in a co-ordinated fashion.
162.	The convening this year of three major United Nations conferences one on the law of the sea, one on population, and one on the world's food problems is proof of the need to give to the most pressing questions the' thorough consideration and worldwide attention they deserve all these issues are, however, interlinked and can no longer be dealt with in isolation. A feature common to all of them is their vital importance to each nation. We must- find a common solution which, regardless of the basic nature of the problem concerned, must be a political one.
163.	Against the background of these profound changes and challenges in political, economic and social relations among States, it is obvious that the special session of the Assembly next year will be of very great significance. It is therefore urgent that the preparations for that session be now initiated. The Finnish Government considers that the work of the United Nations to meet these formidable challenges is an integral part of our efforts to achieve the primary goal of the Charter, the preservation of international peace and security. The United Nations has indeed become indispensable in our striving to avert the scourge of war, to guarantee fundamental human rights and to promote economic and social progress.
164.	Finland has consistently stressed the importance of improvements in relations between the major Powers. At the same time, we have stated that detente, in order to be genuine, must take into account the interests of all Members of this Organization. In order fully to exploit the existing momentum of detente, it is necessary to define and develop new methods and approaches for the further relaxation of tensions in international relations.
,165. In this context, the Finnish Government is gratified to see that the Conference on Security and Co-operation in Europe that is now in its second stage in Geneva has already made important headway. Although much remains to be done, we believe that we can already see emerging an outline of a new set of rules of conduct to guide relations among the participating States. The fact that all the participants recognize each other's equality and that they pursue their common ends, not with the aim of isolation but with full awareness of their responsibilities towards all Members of the United Nations, should constitute an important contribution to world peace and security. The Conference is, we believe, now approaching its conclusion and it is our hope that its results will be greeted as a significant step in the development of relations among the participating States. That would, in our opinion, fully justify the holding of the final stage of the Conference on the highest level.
166. A main area in which detente should bring new potentialities is disarmament. Nevertheless, in the past year no major step forward has been taken. The important work of the Conference of the Committee on Disarmament has regrettably not been translated into draft agreements on a comprehensive test ban or the prohibition of chemical weapons. On the other hand, we have been encouraged by the resumption of the Strategic Arms Limitation Talks between the United States and the USSR. We earnestly hope that the basis for agreement in this area can soon be broadened. This would in turn create new impetus for other measures in this crucial field to bring world peace and security.
167.	The Finnish Government has carefully followed the work of the Ad Hoc Committee on the World Disarmament Conference. We welcome the fact that all nuclear Powers have made their contribution to this work. We have noted with satisfaction that the Committee has succeeded in adopting realistic working methods, and we hope that our deliberations during this session will in turn lead to further progress.
168.	In searching for ways further to relax inter-national tension, the Finnish Government considers the idea of creating nuclear-free zones a constructive one. In fact, several years ago President Kekkonen of Finland advanced the suggestion that the Nordic countries could form such a zone. His initiative was based on the fact that at present the Nordic countries remain free of nuclear weapons and that all of them have adhered to the Treaty on the Non-Proliferation of Nuclear Weapons. I have noted the words of the Secretary-General in the introduction to his report on the work of the Organization that the initiatives concerning nuclear-free zones are not only a useful but a necessary part of our search for universal disarmament [sec Al960IIAdd.l, sect. X], In this context, my delegation welcomes the two new initiatives on nuclear-free zones presented to this Assembly [see AI9909 and AI99II]. Likewise, the proposal on the prohibition of action to influence the environment and the climate for military and other purposes merits constructive discussion, as it widens the scope of disarmament efforts.
169. The international community has not been spared wars and human suffering. The situation, especially in the Middle East, remains potentially dangerous. Therefore, my Government urges the parties concerned and the great Powers to do their utmost to create the necessary conditions for a just and lasting political settlement, taking into account the legitimate rights of the Palestinians.
170.	On the question of Cyprus, the Finnish Government appeals to all parties concerned to abandon the use of force and, instead, to choose the road of negotiation in order to achieve a peaceful solution based on the independence and sovereignty of Cyprus. As an immediate step it is necessary that all parties, in accordance with their obligations under the Charter, fully respect and comply with the resolutions of the Security Council. Equally important is the full respect on the part of all concerned for humanitarian values.
171.	The Finnish Government gives its full support to the efforts made and services provided by the Security Council and the Secretary-General, both in the Middle East and in Cyprus. United Nations peace-keeping activities in both areas have been indispensable for the implementation of the Security
Council resolutions and the agreements negotiated between the parties.. The latest developments in peace-keeping activities give us some hope that broad guidelines for United Nations peace-keeping operations may soon be agreed on.
172.	My delegation is seriously concerned that the necessary firm arrangements for the financing of the United Nations peace-keeping operations are still lacking. As a small nation, we Finns strongly believe that peace-keeping is the common responsibility of the entire membership of the United Nations. This, fundamental and fair principle should be the starting-point when we try to agree on the financial aspects of peace-keeping.
173.	My Government is concerned that serious violations of basic human rights still occur in various parts of the world. In particular, I would address a strong appeal to the Chilean Government to cease the persecution of political opponents and to set political prisoners free.
174.	On our road to decolonization, the independence of the Republic of Guinea-Bissau and the agreed, future independence of Mozambique are great achievements. The firm and resolute will for independence on the part of the African liberation movements, and also their willingness fully to use all possibilities for peaceful settlement", combined with the policy of the new Portuguese Government, have opened the way to full sovereignty for these Territories without further violence. We sincerely hope that the same attitude will prevail in the case of Angola, so that the people of that Territory may accede to independence without further delay and in a peaceful manner.
175.	Despite these positive developments, southern Africa remains a potential crisis area. Again, I became aware of this during my recent visit to several African countries. The Finnish Government has consistently condemned the policy of apartheid practiced by the Government of South Africa. Likewise, we deny the legality of the Smith regime in Southern Rhodesia. The United Nations must now turn all its efforts against these last remnants of colonialism and racism in Africa. On behalf of my Government, I pledge our full support to these efforts.
176.	Special ties and feelings of sympathy link Finland to the Namibian people. My Government has always been active in seeking ways and means by which the direct responsibility of this Organization for Namibia could be exercised and the cause of the self-determination of the Namibian people advanced. We shall continue our efforts in this regard. It is in this spirit and yet another step in our consistent support for decolonization that my Government has decided to Seek membership on the United Nations Council for Namibia.
177.	This year we have again advanced towards the universality of this Organization by admitting three new Members to the United Nations. The Finnish Government welcomes the membership of Bangladesh, Grenada and Guinea-Bissau. We are convinced that the participation of these States in our work will be of greatest value. That these three States, as one of their first international actions, applied for membership in the United Nations strengthens our conviction that this Organization is an indispensable forum where nations together can seek solutions to common problems in the spirit of true interdependence.
